DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1-20 are pending in the application.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10,11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: that the cleared compound in step ii) is an unbound intermediate compound comprising a functional group that reacts with a tetrazine moiety.
Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: the imaging technique step for the radioimaging method 
15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the administration of an intermediate binding compound for the method of treating a cancer as the compound of Formula (I) does not target the intended site itself but requires a pre-targeted compound (spec p2, Summary; p4-5, Detailed description).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: a radionuclide necessary for radiotherapy treatment and/or radioimaging.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeglis et al. (US
2016/0331852A1) in view of Donnelly et al. (US 9,701,694B2), Alt et al. (Angew. Chem. Int. Ed. 2015, 54, 7515-7519) and in further view of Paterson et al. (Dalton Trans. 2014, 43, 1386-1396).
64Cu-sarcophagine-based tetrazine radioligand 
    PNG
    media_image1.png
    447
    822
    media_image1.png
    Greyscale
(64Cu-Tz-SarAr) for pretargeted PET imaging of colorectal cancer and therapeutic use (title; p2, [0015-0017]; p8, [0104-0105],[0107]; p19, [0153]; FIGs. 3C, 5 and 7). The radioligand was designed to improve the pharmacokinetic profiles shown with 64Cu-Tz-NOTA (p9, [0111]). The influence of a PEG linker for in vivo behavior of 64Cu-Tz-PEG7-NOTA was examined (p9, [0111]; p10, [0117]).
The pretargeted method allows for in vivo click chemistry of the 64Cu-Tz-SarAr with a targeted TCO conjugate (FIG. 2; p4, [0029]; p9, [0109]). The method of PET imaging involves administration of the huA33-TCO via injection and after an accumulation interval of 48h, administration of the 64Cu-Tz-SarAr (p7, [0081]; p9, [0105],[0108-0109]; p12, [0124]; p19, [0154]; FIGs. 10,14,17,19 and 20).
The individual components of the composition may be included in a kit with a plurality of containers (e.g. vial, ampule, etc.) to hold the targeting moiety-transcyclooctene (TCO) conjugate and the composition (e.g. tetrazine radioligand, etc.) (p5, [0042]). The composition may be administered in a pharmaceutically acceptable carrier (p5-6, [0049]). 
Zeglis et al. does not explicitly disclose the compound of Formula I

    PNG
    media_image2.png
    108
    382
    media_image2.png
    Greyscale
 or a container containing a solution of a Cu radioisotope.

    PNG
    media_image3.png
    92
    180
    media_image3.png
    Greyscale
wherein L is a nitrogen-containing macrocyclic X is a linking moiety and Y is a group consisting of N(R2)2, molecular recognition moiety, etc. (column 4, lines 18+; column 6, lines 38+ to column 8). The nitrogen-containing macrocyclic ligand may chelate a metal ion, such as 64Cu, 67Cu, etc. (column 11, lines 45+; column 64, lines 25+; claim 14). 
The nitrogen-containing macrocyclic conjugates may be formulated into a pharmaceutical composition, such as an aqueous solution comprising carriers, diluents, excipients, etc. (column 11, lines 62+; column 30, lines 21-34) and may be administered to a subject (column 13, lines 1-12; column 29, lines 40+). The compositions can be provided as sterile powders for reconstitution (column 30, lines 21-33). The aqueous solutions comprise saline solutions, ethanol, etc. (p6, [0049],[0069]; p7, [0072],[0074],[0075],[0081],[0082]).
The nitrogen-containing macrocyclic metal chelators include 

    PNG
    media_image4.png
    110
    363
    media_image4.png
    Greyscale
 (columns 19,20) wherein the carboxy terminus (or an activated form thereof) can be reacted with a reactive element on the molecular recognition unit (column 19, lines 60+; schemes 1,2; column 33, lines 8-17). 
The composition can be provided in a kit comprising one or more containers filled with one or more of the ingredients of the pharmaceutical composition. The kit comprises sterile vials to with the desired amount and concentration of compound and radionucleotide which may be admixed prior to use. The kit may further comprise written materials, such as instructions for use (column 29, lines 52+). 
Dalton Trans. 2014, 43, 1386-1396) discloses the 
    PNG
    media_image5.png
    396
    153
    media_image5.png
    Greyscale
wherein R is = NH2 or CH3 (Fig. 1) and 
    PNG
    media_image6.png
    411
    152
    media_image6.png
    Greyscale
(Scheme 1). 
Alt et al. (Angew. Chem. Int. Ed. 2015, 54, 7515-7519) discloses 64Cu-labeled fluorescent dyes for PET imaging via click reaction of an azide with an alkyne (abstract). The radiotracer 
    PNG
    media_image7.png
    66
    334
    media_image7.png
    Greyscale
(Figure 1) reacts with a pretargeted alkyne (e.g. cyclooctyne) (p7515, right column; p7517, right column, second paragraph; p7518, left column and right column, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 
    PNG
    media_image8.png
    106
    334
    media_image8.png
    Greyscale
 SarAr metal chelator of Zeglis et al. with the 
    PNG
    media_image9.png
    94
    290
    media_image9.png
    Greyscale
 Sar chelator derivative of Donnelly et al. to examine the pharmacokinetic properties for use in the pretargeting 64Cu, 67Cu, etc. for diagnostic imaging and radiotherapy.
Also, the substitution for one known Sar chelator 
    PNG
    media_image5.png
    396
    153
    media_image5.png
    Greyscale
R = NH2 for another known Sar chelator 
    PNG
    media_image5.png
    396
    153
    media_image5.png
    Greyscale
R = CH3 is predictable in view of the reference of Paterson et al.
The reference of Alt et al. teaches of a Sar metal chelator 
    PNG
    media_image10.png
    82
    239
    media_image10.png
    Greyscale
is used for pretargeted in vivo click chemistry and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sar chelator derivative of Alt et al. and/or Donnelly et al. with a tetrazine moiety for use in the pretargeting method of Zeglis et al. to undergo a click reaction with the huA33-TCO conjugate as it predictable to one of ordinary skill in the art to substitute a known bioorthogonal substituent used in click chemistry for another known bioorthogonal substituent used in click chemistry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the solution of copper radionuclide in an individual container as Donnelly et al. teaches that the nitrogen-containing macrocyclic metal chelators and radionucleotide may be provided in containers of a kit and be admixed prior to use.

Zeglis et al. does not explicitly disclose a method for treating a cancer.
64Cu-Tz-Sar chelator of the combined disclosures for the method of treating colorectal cancer as Zeglis et al. states that the ligands for pre-targeted PET can also be used for therapeutic use wherein the pre-targeted huA33-TCO targets the A33 antigen expressed by greater than 95% of all colorectal cancer tumors and the 64Cu-Tz-Sar chelator will undergo site specific click reaction with the huA33-TCO. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MELISSA J PERREIRA/Examiner, Art Unit 1618